         Case 1:99-cr-00192-CSH Document 72 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




 UNITED STATES OF AMERICA,                                     No. 99 Cr. 192 (CSH)

                v.



 MILVIO DUARTE,                                                    JULY 20, 2021


                Movant-Defendant.




                                             ORDER

HAIGHT, Senior District Judge:

       There is pending in this Court a motion for habeas corpus relief titled United States v. Angel

Padilla, 94 Cr. 313. The Court has filed on this date a Memorandum and Order in that case.

       For the reasons stated in that Memorandum and Order, its contents are incorporated by

reference in this captioned case, United States v. Milvio Duarte, 99 Cr. 192.

       Further proceedings in this case will be governed by the Memorandum and Order entered in

the Padilla case, 94 Cr. 313, which is filed contemporaneously herewith .

       It is SO ORDERED.

       Dated: New Haven, Connecticut
              July 20, 2021


                                              /s/Charles S. Haight, Jr.
                                              CHARLES S. HAIGHT, JR.
                                              Senior United States District Judge
